Order of disposition, Family Court, Bronx County (Douglas Hoffman, J.), entered on or about November 5, 2004, which, to the extent appealed from, upon findings of *405abandonment, terminated respondent father’s parental rights and committed custody and guardianship of the subject child to the Commissioner of Social Services of the City of New York and petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence that respondent had no contact with the child or the agency during the six months preceding the filing of the petition raised a presumption of abandonment, which he failed to rebut (Social Services Law § 384-b [4] [b]; [5] [a]; see Matter of Anthony M., 195 AD2d 315 [1993]). The court did not err in declining to conduct a dispositional hearing with respect to respondent (see Matter of Israel R., 200 AD2d 498, 499 [1994]). Concur—Buckley, P.J., Mazzarelli, Friedman, Sweeny and McGuire, JJ.